DETAILED ACTION
Claims 1-6 are pending before the Office for review.
In the response filed July 1, 2021:
Claims 1-5 were amended.
Claim 6 is newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on January 11, 2019. It is noted, however, that applicant has not filed a certified copy of the 2019-003759 application as required by 37 CFR 1.55.

Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to an invention non-elected without traverse.  Accordingly, claim 5 has been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner previously rejected the subject matter of independent claim 1under Kellogg in view of Masahiro and Akira. However Applicant’s amendments and arguments filed July 1, 2021 has overcome the rejection of record. In particular, the cited prior art fails to teach or render obvious a method of processing an object using a plasma processing apparatus including a stage that includes an electrostatic chuck on which the object is placed in a chamber and functions as a first electrode, an outer peripheral member disposed around the electrostatic chuck, a first variable power supply configured to apply direct-current (DC) voltage to the outer peripheral member, a first radio frequency power supply that applies first radio frequency power to the first electrode or a second electrode facing the first electrode, and a second radio frequency power supply that applies second radio frequency power having a frequency lower than a frequency of the first radio frequency power to the first electrode  the method comprising: applying the DC voltage from the first variable power supply to the outer peripheral member; adjusting at least one of the first radio frequency power and the second radio frequency power based on the DC voltage applied to the outer peripheral member by referring to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.